Beasley, Judge.
Appellee, Mr. Lynn Oakes and Vicki Oakes were divorced in 1984. Their divorce decree required appellee to pay $50 per week per child for the support of the parties’ two minor children. The appellee subsequently entered into a consent agreement with appellant, the Department of Human Resources, requiring appellee to pay child support in the amount of $40 per week per child from July 19, 1988, until December 2, 1988, after which he would again pay weekly child support in the amount of $50 per child.
DHR on the relation of Vicki Oakes later instituted the present contempt action against appellee because of his failure to make child-support payments. After a hearing, the trial court entered an order finding appellee to be in contempt of court by reason of being in arrears in child-support payments in the amount of $1,480. The trial court ordered appellee to begin making payments of $50 per week in child-support payments, $19.50 per week per child as a reduced child-support obligation and $11 per week toward the arrearage.
A trial court in a contempt proceeding is without authority to modify previous orders requiring a party to pay child support. Gallit v. Buckley, 240 Ga. 621, 626 (3) (242 SE2d 89) (1978).

Judgment reversed.


Carley, P. J., and Andrews, J., concur.